UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
MAGNUS N. OGUGUA,                         )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                               Civil No. 16-cv-00529 (APM)
                                          )
NOT-FOR-PROFIT HOSPITAL CORP.,            )
                                          )
      Defendant.                          )
_________________________________________ )

                              MEMORANDUM OPINION AND ORDER

        Plaintiff Magnus Ogugua alleges that his employer, Defendant Not-For-Profit Hospital

Corporation, violated the anti-retaliation protections of the Fair Labor Standards Act (“FLSA”),

29 U.S.C. § 218c, when it first suspended and then fired him for complaining about the lack of

healthcare benefits.1 Pl.’s Am. Compl., ECF No. 6. In response to Plaintiff’s Amended Complaint,

Defendant filed a Motion to Dismiss. See Def.’s Mot. to Dismiss, ECF No. 7 [hereinafter Def.’s

Mot.]. Defendant makes two arguments why the court should dismiss this action for lack of subject

matter jurisdiction: (1) Plaintiff failed to serve Defendant with timely notice of his claim, as

required by D.C. Code § 44-951.14(d); and (2) Defendant has not waived its sovereign immunity



1
 The Patient Protection and Affordable Care Act, enacted in 2010, amended the FLSA to protect employees against
various forms of employer retaliation. See Pub. L. No. 111-148, § 1558, 124 Stat. 119, 261 (2010) (codified at 29
U.S.C. § 218c). The anti-retaliation provision of the FLSA pertinent to this case provides:

                 No employer shall discharge or in any manner discriminate against any employee
                 with respect to his or her compensation, terms, conditions, or other privileges of
                 employment because the employee . . . has . . . objected to, or refused to participate
                 in, any activity, policy, practice, or assigned task that the employee (or other such
                 person) reasonably believed to be in violation of any provision of this title (or
                 amendment), or any order, rule, regulation, standard, or ban under this title (or
                 amendment).

29 U.S.C. § 218c(a)(5).
from suit. Def.’s Mot., Def.’s Mem. in Supp., ECF No. 7-2 [hereinafter Def.’s Mem.]; Def.’s

Mem. in Reply, ECF No. 10 [hereinafter Def.’s Reply].

         The court rejects Defendant’s first contention for the reasons set forth in its recent decision,

Akinsinde v. Not-For-Profit Hospital Corp., No. 16-cv-00437, 2016 WL 6537931 (D.D.C. Nov.

3, 2016). In Akinsinde, this court held that Section 44-951.14(d) does not operate as a conditional

waiver of sovereign immunity; it is purely a notice provision. Id. at *3–4. Failure to satisfy the

notice requirement—if notice of the claim is required—would compel dismissal, see Tucci v.

District of Columbia, 956 A.2d 684, 694 (D.C. 2008), but not because the court lacks subject

matter jurisdiction, see Akinsinde, 2016 WL 6537931, at *3–4; contra Def.’s Mem. at 2–5. Here,

as in Akinsinde, Plaintiff did not need to satisfy Section 44-951.14(d)’s notice requirement because

he brings only a federal cause of action. See Akinsinde, 2016 WL 6537931, at *5; cf. Brown v.

United States, 742 F.2d 1498, 1509–10 (D.C. Cir. 1984) (en banc); Jaiyeola v. District of

Columbia, 40 A.3d 356, 370 & n.65 (D.C. 2012). Thus, Defendant’s first contention is without

merit.

         Next, Defendant argues that it is immune from suit absent a waiver of its sovereign

immunity, and it has not consented to be sued for violations of the FLSA. See Def.’s Reply at 3

(citing and discussing Alden v. Maine, 527 U.S. 706, 712 (1999); Alabama v. Pugh, 438 U.S. 781,

781–82 (1978) (per curiam)). It is true that, “in the absence of a statutory provision providing

otherwise, bodies within the District of Columbia government are not suable as separate entities.”

Hinton v. Metro. Police Dep’t, 726 F. Supp. 875, 875 (D.D.C. 1989); accord Art & Drama Therapy

Inst., Inc. v. District of Columbia, 110 F. Supp. 3d 162, 170 (D.D.C 2015) (collecting cases

showing “almost uniform agreement on this point”). However, where there exists a statutory

provision waiving sovereign immunity, governmental entities within the District of Columbia may



                                                    2
be subject to suit. Defendant is “an instrumentality of the District government” to which this rule

applies. D.C. Code § 44-951.02; cf. UMC Dev., LLC v. District of Columbia, 982 F. Supp. 2d 13,

18 (D.D.C. 2013).

       Here, the court concludes that Defendant waived its sovereign immunity to suit under the

FLSA. The legislative act that created Defendant provides that Defendant “ha[s] the power to . . .

sue and be sued in its corporate name.” Fiscal Year 2012 Budget Support Act of 2011, 19th

Council Sess. § 5117 (D.C. 2011) (codified at D.C. Code § 44-951.06). This language establishes

a presumption in favor of finding a full and complete waiver of sovereign immunity. FDIC v.

Meyer, 510 U.S. 471, 475, 481 (1994) (stating that, absent a showing to the contrary, agencies

“authorized to ‘sue and be sued’ are presumed to have fully waived immunity” (internal quotation

marks omitted)); cf. Wood ex rel. United States v. Am. Inst. of Taiwan, 286 F.3d 526, 533 (D.C.

Cir. 2002) (distinguishing Meyer—“[which held] that a sue-and-be-sued clause represents a ‘broad

waiver’ of sovereign immunity” in the context of the clause appearing in the government entity’s

organic act—from the case before it, in which the language did not appear in the organic act);

Galvan v. Federal Prison Indus., 199 F.3d 461, 464–67 (D.C. Cir. 1999). Defendant does not

identify or otherwise acknowledge this statutory provision, let alone attempt to rebut the

presumption in favor of finding a waiver of sovereign immunity. See Meyer, 510 U.S. at 481 &

n.8; Conn v. Am. Nat’l Red Cross, 168 F. Supp. 3d 90, 96 (D.D.C. 2016) (“In this case, as in any

where a sue-and-be-sued entity seeks to avoid some aspect of liability or judicial process, it is the

[entity’s] burden to overcome the presumption of a complete waiver of immunity.” (citation

omitted)). Thus, Defendant’s second argument also fails.




                                                  3
       In light of the foregoing, the court finds no defect in its subject matter jurisdiction over

Plaintiff’s federal claim. Accordingly, the court denies Defendant’s Motion to Dismiss.




Dated: November 8, 2016                              Amit P. Mehta
                                                     United States District Judge




                                                4